Appeal from a judg*1069ment of the County Court of Albany County (Breslin, J.), rendered June 15, 2005, convicting defendant upon his plea of guilty of the crime of robbery in the second degree.
In satisfaction of a two-count indictment, defendant pleaded guilty to robbery in the second degree. Under the terms of the plea agreement, he was to be sentenced as a second felony offender to no more than IOV2 years and no less than 8V2 years in prison, to be followed by five years of postrelease supervision. Defendant was ultimately sentenced to IOV4 years in prison, to be followed by five years of postrelease supervision. He now appeals.
Defendant’s sole contention is that his sentence is harsh and excessive. We disagree. Defendant has a lengthy criminal record and engaged in violent conduct during the course of committing the bank robbery in question. In view of this and inasmuch as the sentence was within the agreed-upon range, we find no extraordinary circumstances nor any abuse of discretion that would warrant modifying the sentence in the interest of justice (see People v Salmans, 49 AD3d 961, 961 [2008]; People v McCarthy, 23 AD3d 919, 919-920 [2005]).
Mercure, J.E, Peters, Spain, Kane and Malone Jr., JJ., concur. Ordered that the judgment is affirmed.